DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 has been being considered by the examiner as to the extent indicted thereon. The ISR in the Non-Patent Literature section has not been included there with and is lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10533366. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a capital sigma structured spacer (i.e. instant claim 1 and claim 18 in the Patent) that requires the same compression force to deform the spacer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1018493, cited by the applicant in view of Mader (9103161).
           EP ‘493 teaches a compressible pillar/spacer for a vacuum insulated glazing unit comprising deformable part having an open structure which will at least partially collapse when subject to pressure wherein the spacer exhibits irreversible deformation causing a reduction in the longitudinal extent of the spacer when subject to pressure so that when the compression force is fully released the spacer will exhibit an expansion in the longitudinal direction of the spacer which is less than the reduction in the 
           Mader teaches that a spacer for an insulated glazing unit can be in the shape of a capital sigma. Refer to figure 6, along with column 2, lines 3-11 and column 3, lines 46-51.      
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to EP ‘493 to form the spacer of a capital sigma shape, as is taught to be known by Mader, since a change in shape or form is generally within ordinary skill in the art. See MPEP 2144.04IV. With regards to the force recited in claim 1, 2 and 10, it would be obvious to use whatever force is required to compress/expand the spacer depending upon the material used to form it. With regards to claim 3, the capital sigma shape would encompass this claims recited structure. With regards to claim 4, figure 20 and 21 in EP ‘493 show a curved transition between the first (i.e. top) and second (i.e. bottom) elements of the spacer. With regards to claim 5, the middle section of a capital sigma shape would have two parts connecting the first (i.e. top) and second (i.e. bottom) elements of the spacer. With regards to claim 6, a capital sigma shape would contain the slanted parts, in the middle, per this claim. With regards to claim 7, see the figures referred to in EP ‘493 above. With regards to claim 8, see figure 6 in Mader. With regards to claim 9, it would be obvious to expand the spacer to whatever degree is needed for a particular application. With regards to claims 11 and 12, it would be obvious to compress the spacer to whatever degree is needed for a particular application. With regards to claim 13, see paragraph [0106] in EP ‘493. With 
                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/27/2021